[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO OPEN JUDGMENT AND REARGUE (#172)
The Intervening Plaintiff, State of Connecticut, filed a Motion for Apportionment of third party recovery (#161.50). Oral argument was had and decision rendered by the Court (See Memorandum of Decision Re: Motion For Apportionment #169).
The Intervening Plaintiff, State of Connecticut, has now filed a Motion To Reopen Judgment (entered pursuant to #169) and Reargue Motion For Apportionment (#172).
In its motion the Intervening Plaintiff, State of Connecticut, argues inter alia that the Court incorrectly computed plaintiff's counsel's fee.
It should be noted that said Intervening Plaintiff, State of Connecticut, did not raise this issue at the time of original oral argument. For this reason the court did not make any further analysis of the matter of counsel fees as presented.
In retrospect, if the matter of fees had been in issue, the court would have made an independent evaluation of the same. CT Page 10386
The calculation of fees as reflected in Memorandum of Decision #169 is erroneous under § 52-251(c)(b) C.G.S.
Oral argument on the instant motion was entertained on October 6, 1994. The order of the Court reflected in its Memorandum of Decision Re: Motion For Apportionment (#169) is vacated.
The total verdict of $685,000.00 was reduced by 25%, representing the percentage of comparative negligence attributed to the plaintiff.
Plaintiff's counsel fees are computed as follows:
 33-1/3% of $300,000.00 = $ 100,000.00 25% of $213,750.00 = $  53,437.50 ---------- Allowable Fee $ 153,437.50
The total Worker's Compensation benefit for which reimbursement is sought is $175,485.53. The Court reduced total benefits by 25%, representing the reduction in the plaintiff's recovery for comparative negligence. The net proceeds to be recovered by the State of Connecticut, Intervening Plaintiff, is $131,614.15.
Hereinafter set forth is a recapitulation of apportionment of net recoverable damages.
         Net Verdict after reduction of 25% re: comparative negligence     $ 513,750.00 Less Counsel Fee                   — 153,437.50 ------------ $ 360,312.50
         Less reasonable and necessary expenses (agreed to by plaintiff and Intervening Plaintiff)         $  10,996.86 ------------ $ 349,315.64
Of said sum of $349,315.64 as noted above, $131,614.15 is allocated to the State of Connecticut, Intervening Plaintiff.
Flanagan, J. CT Page 10387